Citation Nr: 1229198	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-03 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bipolar disorder.

2.  Entitlement to service connection for a bipolar disorder.

3.  Whether the rating decision in December 1993 that denied service connection for a bipolar disorder was based on clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1992, to include service in the Persian Gulf.  The Appellant is the legal custodian of the Veteran for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which declined to reopen a previously denied claim of service connection for bipolar disorder.  As new and material evidence was received within less than one year of the March 2004 rating action that originally denied a September 2003 application to reopen the claim, it will be deemed filed in connection with the September 2003 application to reopen under 38 C.F.R. § 3.156(b) (2011).  

The appeal to reopen the claim of service connection for bipolar disorder was previously before the Board in March 2010, when it was remanded to allow for adjudication of the intertwined issue of CUE.  As a separate appeals and adjudication track was established for that claim, no further action to ensure compliance with the remand directive is required on the claim of new and material evidence for bipolar disorder.  Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The January 2002 rating decision denying reopening of a previously denied claim of service connection for a bipolar disorder was not appealed.

2.  Evidence received since the January 2002 rating decision was not previously considered, was not cumulative of evidence previously considered, and raised a reasonable possibility of establishing the claim of service connection for a bipolar disorder.

3. The Veteran's current diagnosis of bipolar disorder is at least as likely as not related to the bipolar disorder shown in service.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying reopening of a previously denied claim of service connection for a bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 2002 rating decision is new and material and the claim of service connection for a bipolar disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Claim History

Preliminarily, the Board notes that the RO had adjudicated this matter as an appeal of a January 2005 rating decision to reopen a claim of service connection after a final denial in March 2004.  However, a review of the claim indicates that in July 2004, the Veteran filed a request to reopen his claim again, which may be interpreted as a Notice of Disagreement.  In addition, in August 2004, the Veteran filed additional evidence in the form of statements from two doctors and lay statements from multiple people.  As such, under 38 C.F.R. § 3.156(b), the rating decision of March 2004 did not become final.  Rather, the final decision on appeal here is that of January 2002, which also denied reopening of the service connection claim for acquired psychiatric disorder.

Also, regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Finally, the Board notes that when this matter was considered in March 2010, it was found to be inextricably intertwined with the claim of CUE in the December 1993 rating decision denying service connection for bipolar disorder.  On remand, a separate appeals track was established for the CUE claim and that claim is specifically addressed in the Remand section below.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 

Evidence Previously Considered

At the time of the January 2002 rating decision, the evidence of record consisted of the Veteran's service treatment records showing a Physical Evaluation Board diagnosis of bipolar disorder, manic, with psychotic features shown in service, and records from inpatient psychiatric treatment in 1997, and various statements from the Veteran describing his current psychiatric problems and his symptoms in service.

Evidence Newly Submitted

Evidence submitted since the January 2002 rating decision includes multiple lay statements by the Veteran and his friends and family, attesting to his mental health prior to service, statements by mental health providers stating that the Veteran's current bipolar disorder was likely exacerbated in service, and an April 2002 VA examination for pension purposes that diagnosed bipolar disorder and found the Veteran incompetent to administer his own VA funds.
 
Analysis

The January 2002 rating decision and prior decisions determined that service connection was not warranted because the Medical Board in service determined that the Veteran's acquired psychiatric disorder of bipolar disorder had pre-existed service and there was no evidence that it was worsened by service.  In order to constitute new and material evidence, the evidence submitted since the January 2002 rating decision must address this basis for the denial.  

The evidence submitted since the January 2002 rating decision includes the medical opinions of at least three mental health providers, linking the Veteran's current bipolar disorder to his military service, stating that it was exacerbated or worsened therein.  In addition, the lay statement by the Veteran's friends and family also attest that he did not have any demonstrable mental health problems until after service, an implication that any acquired psychiatric disorders worsened in service.  As there were no lay statements addressing pre-service and post-service symptomatology or any expert medical opinions linking the Veteran's disability to service before January 2002, these statements are not cumulative.  As such, the evidence is new and, given that it addresses the basis for the prior denial and raises a reasonable possibility of substantiating the underlying claim, it is also material.  Therefore, the requirements of 38 C.F.R. § 3.156 are satisfied, and the claim may be reopened.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Facts and Analysis

Prior to service, in June through August of 1987, the Veteran was treated for manifestations of withdrawal, slow movements, and anxiety.  Clinicians diagnosed an adjustment disorder with severe depression and psychomotor retardation.  He was afforded outpatient counseling and the problem resolved.

On his enlistment examination in August 1989, the Veteran was found to be psychiatrically normal on clinical evaluation.  During his military service, including deployment to Saudi Arabia during the Persian Gulf War, his commander described him as quiet and hard-working.  In June 1991, he was hospitalized in Germany after an altercation with another soldier, preceded by deterioration in personal behavior and paranoia.  He was initially diagnosed with schizophreniform disorder, but was later re-evaluated.  The formal finding of the Physical Evaluation Board in March 1992 was bipolar disorder, manic, with psychotic features, and considerable social and industrial impairment; the additional finding was made that the condition pre-existed service and was not aggravated by service.

Since the Veteran's service separation in November 1992, he has been consistently diagnosed with and treated for a bipolar disorder.  The record shows that he is in receipt of both VA pension benefits and Social Security Disability Benefits based at least in part on his bipolar disorder.  In addition, the Veteran has provided written statements from three different treatment providers regarding his current psychiatric disability and his military service.  Dr. Butler stated that his bipolar disorder was at least as likely as not caused by head trauma received on active duty (during the altercation with the other soldier) and that the physical activities of his military service had caused progression of his disorder.  Dr. Haynes stated that it was conceivable that the stress of military service contributed to the Veteran's psychotic episodes in service.  And Dr. Smith noted the types of symptoms associated with bipolar disorder, along with the types of environmental and physical conditions which exacerbate these symptoms, and offered the opinion that the exacerbating factors in military service at least as likely as not increased his bipolar disorder.

The Veteran was afforded a VA examination in December 2004, which concluded that the Veteran's bipolar disorder was not caused or aggravated by his military service.  The conclusion of the examiner was based at least in part on the manifestation of certain psychiatric symptoms prior to service and the accompanying conclusion of the Medical Board that the symptoms manifested in service were a continuation of the earlier disorder.  The VA examiner, however, did not take into account the presumption of soundness at service entrance, or the lay statements of the Veteran and his friends and family confirming that the earlier psychiatric symptoms had resolved after three months of treatment.  
  
In this case, the Veteran contends that he initially developed and was diagnosed with bipolar disorder while in service, at the same as or resulting from an altercation with a fellow service member.  However, as noted, the Veteran was treated for a mental health disorder prior to service entrance, which the service department had considered as schizophreniform, and determined was a pre-existing condition related to the symptoms demonstrated in service.  Thus, the issue of a pre-existing mental health condition, to include bipolar disorder must be addressed.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (2003) (A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.) 

Since a mental health disability was not noted at the time of entrance into the Veteran's period of active service, and there is no evidence that clearly and unmistakably shows that a mental health disorder preexisted service and was not aggravated during service, this case is one of direct service connection.  Service treatment and service personnel records reveal treatment for and diagnosis of mental health problems during service, including the Medical Board notation of bipolar disorder. 

The Board notes that the Medical Board at the time of service separation also found that the Veteran's mental health problems had pre-existed service, a finding which seemed to form the basis for the original December 1993 denial.  The Board notes that the in-service Medical Board finding, concluding that the Veteran had a pre-existing psychiatric condition, besides being based on erroneous information, involves the application of a different legal standard than that applicable to VA claims.  As such, the finding of the service department is not binding on VA with respect to pre-existing conditions under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  Moreover, since that particular point in time, the treatment records related to the Veteran's pre-service mental health treatment have been received and reviewed, and the Board finds them particularly informative in evaluating the evidence.  Specifically, the Board notes that the 1987 treatment records show his mental health symptoms had resolved with treatment.  This evidence weighs in favor of a determination that any current mental health disability did not pre-exist his military service. 

The remaining question, therefore, is whether the Veteran's currently diagnosed mental health disability of bipolar disorder is related to the in-service symptoms.  The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

As previously noted, the Board finds that the evidence is against a finding that the Veteran had an existing psychiatric disability, to include a bipolar disorder, at the time of his entrance into service in November 1990.  In addition, the evidence in service is of a soldier with a good record and no disciplinary action prior to the 1991 incident.  The many lay statements by the Veteran's friends and family, including high school teachers, attest to the stability of the Veteran's mental state prior to his military service, and therefore additionally support the claim.  

The first mention of a bipolar disorder is that contained in the Medical Board findings in March 1992.  Since then, the Veteran has been repeatedly diagnosed with the same condition, based on much the same symptoms.  In addition, he has provided multiple statements of treatment providers regarding the fact that the effects of military service are sufficient to have caused the initial manifestations of bipolar disorder or to have aggravated any pre-existing or dormant condition.  The opinion of the December 2004 VA examiner does not sufficiently or satisfactorily address these concerns.  As such, it is entitled to less evidentiary value than that of the Veteran's many mental health providers.  

In short, the Veteran was diagnosed in service with a bipolar disorder.  His treating clinicians have repeatedly diagnosed the same condition and have offered compelling opinions linking the condition to service.  Consequently, the Board finds that the question of whether it is at least as likely as not that the current diagnosis of bipolar disorder is related to his mental health symptoms in service must be resolved in the Veteran's favor.  Accordingly, with the application of the benefit-of-the-doubt rule, service connection is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted with respect to the claim of service connection for a bipolar disorder, the claim is reopened.

Service connection for bipolar disorder is granted.


REMAND

As noted above, there is a separate appeals track and adjudication ongoing with respect to the claim of CUE in the December 1993 rating decision which denied service connection for bipolar disorder.  The record shows that a July 2011 rating decision denied the claim of CUE, and the Appellant filed a Notice of Disagreement in August 2011.  A statement of the case has not been issued on this matter.

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not yet issued a statement of the case, further procedural development is needed.
  
Accordingly, the case is remanded for the following action:

1.  Examine the Appellant's claim of CUE with respect to the December 1993 rating decision denying service connection for bipolar disorder.  If no additional development is required, prepare a statement of the case in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the withdrawal of the Notice of Disagreement.

2.  If, and only if, the Appellant files a timely Substantive Appeal, provide her and the Veteran's representative a supplemental statement of the case and return the case regarding CUE to the Board.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


